Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 1, 29 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP TSG-RAN WG2 #107bis, Tdoc R2-1912554 (hereinafter, “Ericsson”, provided in IDS).
As to claim 16, Ericsson discloses A user equipment (UE) of wireless communication, comprising: 
a processor (1. Introduction, and 2. Discussion, disclosing a UE configured and enabled to perform UL transmissions to the gNB in accordance with prioritization rules regarding CGs configured grants and DGs dynamic grants, thus teaching “processor” in the UE as well as “transceiver” and any nontransitory storage medium customarily found in UEs) configured to: obtain a protocol data unit (PDU) for transmission over a first configured grant physical uplink shared channel (PUSCH) instance (1. Introduction, and 2. Discussion, disclosing a UE having a MAC PDU ready to send on a CG configured grant PUSCH), and detect, at the UE, de-prioritization information that the first configured grant PUSCH 
a transceiver configured to automatically transmit the PDU originally associated with the first configured grant PUSCH instance over a second configured grant PUSCH instance (1. Introduction, and 2. Discussion, disclosing a UE having a MAC PDU ready to send on a CG configured grant PUSCH that is then de-prioritized/preempted by a “colliding” dynamic grant DG high priority transmission, where that de-prioritized PDU is then configured to be retransmitted “at the subsequent CG [configured grant] transmission opportunity, without the need for another dynamic grant DG, thus teaching “to automatically transmit the PDU originally associated with the first configured grant PUSCH instance over a second configured grant PUSCH instance”).
As to claim 1, 29, 30, see rejection for claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 2-3, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG2 #107bis, Tdoc R2-1912554 (hereinafter, “Ericsson”, provided in IDS), in view of U.S. Patent Publication No. 2006/0168262 A1 to Frazer.
As to claim 2, Ericsson discloses the method as in the parent claim 1.
Ericsson discloses keeping track at the UE of a retransmission interval that is the same as the interval between configured grants CGs (2. Discussion, where the deprioritized CG PDU is retransmitted in the next configured grant CG, thus the retransmission interval being the same as the CG period/interval);
Wherein the retransmission process begins in response to receiving the de-prioritization information (2. Discussion, teaching a retransmission process for the deprioritized PDU starting at the time when the DG deprioritized that CG PDU).
Ericsson does not appear to explicitly disclose terminating a retransmission timer that has been running in response to the beginning of the retransmission process. 
Frazer discloses terminating a retransmission timer that has been running in response to the beginning of the retransmission process. (paragraph 19: determining a total timeout interval allowed for all retransmissions of a message, which terminates only after the maximum number of retransmission intervals have elapsed)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Frazer, in conjunction with the method as disclosed and taught by Ericsson, to reject the limitations of this claim. Given the CG retransmission process in Ericsson, it would have been obvious to apply the total timeout interval for all retransmissions of a message disclosed in Frazer, to Ericsson’s CG retransmission process, so that that total timeout interval would have started running at the beginning of Ericsson’s cg retransmission process, which is when the deprioritization 
As to claim 3, Ericsson and Frazer teach the method as in the parent claim 2.
Ericsson discloses keeping track at the UE of a retransmission interval that is the same as the interval between configured grants CGs, which is the “configured grant timer” (2. Discussion, where the deprioritized CG PDU is retransmitted in the next configured grant CG, thus the retransmission interval being the same as the CG period/interval);
Wherein the retransmission process begins in response to receiving the de-prioritization information (2. Discussion, teaching a retransmission process for the deprioritized PDU starting at the time when the DG deprioritized that CG PDU).
Ericsson does not appear to explicitly disclose a retransmission timer that has been running in response to the beginning of the retransmission process. 
Frazer discloses a retransmission timer that has been running in response to the beginning of the retransmission process. (paragraph 19: determining a total timeout interval allowed for all retransmissions of a message)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Frazer, in conjunction with the method as disclosed and taught by Ericsson, to reject the limitations of this claim. Given the CG retransmission process in Ericsson, it would 
As to claim 17-18, see rejection for claims 2-3.

Claim 4,5,19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG2 #107bis, Tdoc R2-1912554 (hereinafter, “Ericsson”), in view of U.S. Patent Publication No. 2006/0168262 A1 to Frazer, further in view of U.S. Patent Publication No. 2018/0084509 to Lee et al.
As to claim 4, Ericsson and Frazer teach the method as in the parent claim 2.
Lee discloses wherein the de-prioritization information is detected based on an indication from a physical layer of the UE (paragraph 120: “the MAC entity receives an indication from the physical layer that the physical layer drops data transmission …”).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Lee, in conjunction with the method as disclosed and taught by Ericsson and Frazer, to reject the limitations of this claim. The suggestion/motivation would have been 
As to claim 5, Ericsson and Frazer teach the method as in the parent claim 2.
Lee discloses wherein the de-prioritization information is detected based on an indication to a medium access control (MAC) layer of the UE. (paragraph 120: “the MAC entity receives an indication from the physical layer that the physical layer drops data transmission …”).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Lee, in conjunction with the method as disclosed and taught by Ericsson and Frazer, to reject the limitations of this claim. The suggestion/motivation would have been to provide an improved method of allocation resources for retransmissions. (Ericsson, 1. Introduction and 2. Discussion; Frazer, paragraphs 1-24; Lee, paragraphs 1-12). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 19-20, see rejection for claims 4-5.

Claim 6-7,9-11,21-22,24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG2 #107bis, Tdoc R2-1912554 (hereinafter, “Ericsson”), in view of U.S. Patent Publication No. 2021/0044391 A1 to Lunttila et al.
As to claim 6, Ericsson discloses the method as in the parent claim 1.
Ericsson does not appear to explicitly disclose wherein the second configured grant PUSCH instance has a first symbol starting at a time that is more than a threshold duration apart from an instance of de-prioritization or an end of a last symbol of the first configured grant PUSCH instance.
Lunttila discloses wherein the second configured grant PUSCH instance has a first symbol starting at a time that is more than a threshold duration apart from an instance of de-prioritization or an end of a last symbol of the first configured grant PUSCH instance. (paragraphs 77-79, 115, disclosing that CGs are spaced apart by a defined period, which is sufficient to reject the recited “threshold duration”)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Lunttila, in conjunction with the method as disclosed and taught by Ericsson, to reject the limitations of this claim. The suggestion/motivation would have been to provide an improved method of allocation resources for configured grants. (Ericsson, 1. Introduction and 2. Discussion; Frazer, paragraphs 1-24; Lee, paragraphs 1-12; Lunttila, paragraphs 41-63). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 7, Ericsson and Lunttila teach the method as in the parent claim 6.
Ericsson does not appear to explicitly disclose wherein the threshold duration is configured by a network.
Lunttila discloses wherein the threshold duration is configured by a network. (paragraphs 77-79, disclosing that CGs are spaced apart by a defined period, which is sufficient to reject the recited “threshold duration”, which can be configured or provided by the RRC)

As to claim 9, Ericsson and Lunttila teach the method as in the parent claim 6.
Ericsson does not appear to explicitly disclose wherein the first configured grant instance is associated with a configured grant configuration that is determined or considered to be allowed based in part on the threshold duration.
Lunttila discloses wherein the first configured grant instance is associated with a configured grant configuration that is determined or considered to be allowed based in part on the threshold duration. (paragraphs 77-79, disclosing that CGs are spaced apart by a defined period, which is sufficient to reject the recited “threshold duration”, which can be configured or provided by the RRC, teaching “a configured grant configuration”)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Lunttila, in conjunction with the method as disclosed and taught by Ericsson, to reject the limitations of this claim. The suggestion/motivation would have been to provide an improved method of allocation resources for configured grants. (Ericsson, 1. Introduction and 2. Discussion; Frazer, paragraphs 1-24; Lee, paragraphs 1-12; Lunttila, paragraphs 41-63). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the 
As to claim 10, Ericsson and Lunttila teach the method as in the parent claim 9.
Ericsson does not appear to explicitly disclose wherein the configured grant configuration includes one or more of a configured grant periodicity, repetitions, a configured grant timer or a configured grant retransmission timer.
Lunttila discloses wherein the configured grant configuration includes one or more of a configured grant periodicity, repetitions, a configured grant timer or a configured grant retransmission timer. (paragraphs 77-79, 115, disclosing that CGs are spaced apart by a defined “periodicity of the configured uplink grant”)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Lunttila, in conjunction with the method as disclosed and taught by Ericsson, to reject the limitations of this claim. The suggestion/motivation would have been to provide an improved method of allocation resources for configured grants. (Ericsson, 1. Introduction and 2. Discussion; Frazer, paragraphs 1-24; Lee, paragraphs 1-12; Lunttila, paragraphs 41-63). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 11, Ericsson discloses the method as in the parent claim 1.
Ericson discloses in response to receiving de-prioritization information that a configured grant PUSCH instance is de-prioritized, automatically transmitting the PDU originally associated with that configured grant PUSCH instance over another configured grant PUSCH instance. (1. Introduction, and 2. 
Ericsson does not appear to explicitly disclose a second configured grant PUSCH instance that has been retransmitted.
Lunttila discloses a second configured grant PUSCH instance that is being retransmitted (paragraphs 77-79, 115, 135-137, disclosing that CGs are spaced apart by a defined “periodicity of the configured uplink grant”, thus teaching second/third CGs that can be involved in a retransmission process)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Lunttila, in conjunction with the method as disclosed and taught by Ericsson, to reject the limitations of this claim, i.e., “further comprising: in response to receiving additional de-prioritization information that the second configured grant PUSCH instance is also de-prioritized, automatically transmitting the PDU originally associated with the first configured grant PUSCH instance over a third configured grant PUSCH instance”, since it would have been obvious to one of ordinary skill in the art to apply the CG retransmission process in Ericsson to any particular one of the periodic CGs that has already been retransmitted, teaching this claim. The suggestion/motivation would have been to provide an improved method of allocation resources for configured grants. (Ericsson, 1. Introduction and 2. Discussion; Frazer, paragraphs 1-24; Lee, paragraphs 1-12; Lunttila, paragraphs 41-63). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as 
As to claim 21-22, 24-26, see rejection for claim 6-7, 9-11, respectively, in the same order.

Claim 8,23 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG2 #107bis, Tdoc R2-1912554 (hereinafter, “Ericsson”), in view of U.S. Patent Publication No. 2021/0044391 A1 to Lunttila et al., further in view of U.S. Patent Publication No. 2019/0215848 A1 to Pan et al.
As to claim 8, Ericsson and Lunttila teach the method as in the parent claim 7.
Ericsson and Lunttila do not appear to explicitly disclose wherein the threshold duration is configured by the network based on one or more of a PUSCH preparation time or sub-carrier spacing.
Pan discloses wherein the threshold duration is configured by the network based on one or more of a PUSCH preparation time or sub-carrier spacing. (paragraph 91, table contents disclosing: “The following periodicities are supported depending on the configured subcarrier spacing” and table of periodicities and corresponding subcarrier spacing, teaching this limitation).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Pan, in conjunction with the method as disclosed and taught by Lunttila and Ericsson, to reject the limitations of this claim. The suggestion/motivation would have been to provide an improved method of allocating wireless resources. (Ericsson, 1. Introduction and 2. Discussion; Frazer, paragraphs 1-24; Lee, paragraphs 1-12; Lunttila, paragraphs 41-63; Pan, paragraphs 1-5). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 23, see rejection for claim 8.

Claim 12,13,27 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG2 #107bis, Tdoc R2-1912554 (hereinafter, “Ericsson”), in view of U.S. Patent Publication No. 2021/0044391 A1 to Lunttila et al. and U.S. Patent Publication No. 2019/0215848 A1 to Pan et al., further in view of U.S. Patent Publication No. 2010/0304733 A1 to Yi et al.
As to claim 12, Ericsson, Pan and Lunttila teach the method as in the parent claim 8.
Ericsson discloses wherein a retransmission process is comprised of automatic transmission attempt of the PDU originally associated with the first configured grant PUSCH instance over a new configured grant PUSCH instance (1. Introduction, and 2. Discussion, disclosing a UE having a MAC PDU ready to send on a CG configured grant PUSCH that is then de-prioritized/preempted by a “colliding” dynamic grant DG high priority transmission, where that de-prioritized PDU is then configured to be retransmitted “at the subsequent CG [configured grant] transmission opportunity”, without the need for another dynamic grant DG, teaching a retransmission process)
Ericsson does not appear to explicitly disclose “discarding the PDU in response to determining that a threshold number of automatic transmission attempts of the PDU originally associated with the first configured grant PUSCH instance over a new configured grant PUSCH instance has been reached”.
Yi discloses discarding the PDU in response to determining that a threshold number of automatic transmission attempts of the PDU has been reached (paragraph 57).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Yi, in conjunction with the method as disclosed and taught by Lunttila, Pan and Ericsson, to reject “discarding the PDU in response to determining that a threshold number of automatic transmission attempts of the PDU originally associated with the first configured grant PUSCH instance over a new configured grant PUSCH instance has been reached”, since it would 
As to claim 13, Ericsson, Pan, Yi and Lunttila teach the method as in the parent claim 12.
Yi discloses wherein the threshold number is configured by the network (paragraph 57).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Yi, in conjunction with the method as disclosed and taught by Lunttila, Pan and Ericsson, to reject this claim. The suggestion/motivation would have been to provide an improved method of allocating wireless resources. (Ericsson, 1. Introduction and 2. Discussion; Frazer, paragraphs 1-24; Lee, paragraphs 1-12; Lunttila, paragraphs 41-63; Pan, paragraphs 1-5; Yi, paragraphs 1-23). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 27, see rejection for claim 12.

Claim 14,15,28 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG2 #107bis, Tdoc R2-1912554 (hereinafter, “Ericsson”), in view of U.S. Patent Publication No. 2019/0253201 A1 to Ye.
As to claim 14, Ericsson discloses the method as in the parent claim 1.
Ericsson discloses PDU being transmitted in a second configured grant PUSCH instance (1. Introduction and 2. Discussion)
Ericsson does not appear to explicitly disclose “discarding the PDU in response to determining that the second configured grant PUSCH instance is unable to transmit the PDU”.
Ye discloses discarding the data in response to determining that the second uplink grant is unable to transmit the data (paragraph 59: if the TB size allocated by the second uplink grant is too small, then the buffered data can be “removed”).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Ye, in conjunction with the method as disclosed and taught by Ericsson, to reject the limitations of this claim, i.e., “discarding the PDU in response to determining that the second configured grant PUSCH instance is unable to transmit the PDU”.  This is at least because it would have been obvious for a PHOSITA to apply the process of dropping data based on insufficiency of the uplink grant, as disclosed in Ye, to the specific example of uplink grant disclosed in Ericsson, i.e., the second CG PUSCH instance for transmitting PDU data. The suggestion/motivation would have been to provide an improved method of allocating wireless resources. (Ericsson, 1. Introduction and 2. Discussion; Frazer, paragraphs 1-24; Lee, paragraphs 1-12; Lunttila, paragraphs 41-63; Pan, paragraphs 1-5; Ye, paragraphs 1-8). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the 
As to claim 15, Ericsson and Ye teach the method as in the parent claim 14.
Ericsson discloses PDU being transmitted in a second configured grant PUSCH instance (1. Introduction and 2. Discussion)
Ericsson does not appear to explicitly disclose “wherein the determining that the second configured grant PUSCH instance is unable to transmit the PDU comprises: determining that a transport block size of the second configured grant PUSCH instance is smaller than one of: a transport block size of the first configured grant PUSCH instance, and a size of the PDU”.
Ye discloses wherein the determining that the uplink grant is unable to transmit the data comprises: determining that a transport block size of the uplink grant is smaller than one of: a transport block size of the first configured grant PUSCH instance, and a size of the data (paragraph 59: if the TB size allocated by the second uplink grant is too small, then the buffered data can be “removed”).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Ye, in conjunction with the method as disclosed and taught by Ericsson, to reject the limitations of this claim, i.e., “wherein the determining that the second configured grant PUSCH instance is unable to transmit the PDU comprises: determining that a transport block size of the second configured grant PUSCH instance is smaller than one of: a transport block size of the first configured grant PUSCH instance, and a size of the PDU”.  This is at least because it would have been obvious for a PHOSITA to apply the process of dropping data based on insufficiency of the uplink grant, as disclosed in Ye, to the specific example of uplink grant disclosed in Ericsson, i.e., the second CG PUSCH instance for transmitting PDU data. The suggestion/motivation would have been to provide an improved method of allocating wireless resources. (Ericsson, 1. Introduction and 2. Discussion; Frazer, paragraphs 1-24; Lee, paragraphs 1-12; Lunttila, paragraphs 41-63; Pan, paragraphs 1-5; Ye, paragraphs 
As to claim 28, see rejection for claim 15.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CHI TANG P CHENG/               Primary Examiner, Art Unit 2463